DETAILED ACTION
This Office action for U.S. Patent Application No. 16/988,898 is responsive to the Request for Continued Examination filed 20 December 2021, in reply to the Final Rejection of 20 July 2021 and the Advisory Action of 23 November 2021.
Claims 1, 2, 4, 5, 7, and 9–11 are pending, of which claims 9–11 are new.
In the Final Rejection of 20 July 2021, claim 8 was rejected under 35 U.S.C. § 112(d) as redundant with limitations of a parent claim.  Claim 1 was rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2014/0118497 A1 (“Kim”) in view of U.S. Patent Application Publication No. 2015/0124114 A1 (“Kamiya”) and in view of J.I. Park, M.H. Lee, M.D. Grossberg, & S.K. Nayar, “Multispectral Imaging Using Multiplexed Illumination”, presented at 11 IEEE Int’l Conf. on Comp. Vision (Oct. 2007) (“Park”).  Claims 2–5, 7, and 8 were rejected under 35 U.S.C. § 103 as obvious over Kim in view of Kamiya, Park, and U.S. Patent Application Publication No. 2018/0343409 A1 (“Vandebriel”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejection of claim 8 under 35 U.S.C. § 112(d) is withdrawn as moot.

Response to Arguments
Applicant's attempted arguments filed with respect to claim 3 as imputed to claim 1 as amended have been fully considered but they are not persuasive.  Applicant presents a recitation of several elements of the prior art references, followed by unsupported, conclusory statements that the references do not contain the limitations previously found in claim 3.  Such verbiage fails to comply with 37 C.F.R. § 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant is warned that further responses of this nature will be considered non-responsive.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0118497 A1 (“Kim”) in view of U.S. Patent Application Publication No. 2015/0124114 A1 (“Kamiya”), J.I. Park, M.H. Lee, M.D. Grossberg, & S.K. Nayar, “Multispectral Imaging Using Multiplexed Illumination”, presented at 11 IEEE Int’l Conf. on Comp. Vision (Oct. 2007) (“Park”), and U.S. Patent Application Publication No. 2018/0343409 A1 (“Vandebriel”).
Kim, directed to an image sensing apparatus, teaches with respect to claim 1: an imaging apparatus comprising:
light components in at least two types of wavelength bands (¶ 0040, sensing elements receive red, green, and blue light); and
a plurality of imaging elements configured to receive the light components in the at least two types of wavelength bands (id., pixels) . . .; and
a driving control unit configured to drive and control the plurality of imaging elements (¶¶ 0053–60, controlling sub-pixel binning),
wherein when pixels that have undergone binning processing are regarded as one grouped pixel (Fig. 4, ¶¶ 0040, 0055–56, depth pixel Z made of a grid of four by four binned sub-pixels), the grouped pixels of at least one imaging element of the plurality of imaging elements are arranged with a shift of half of a grouped pixel in at least one direction of a horizontal direction and/or a vertical direction with respect to the grouped pixels of at least one other imaging element (id., shifting alternating rows of depth pixels horizontally by two sub-pixels or half a depth pixel).
The present invention differs from Kim first in that the claimed invention teaches an optical element configured to separate incident light into light components in at least two types of wavelength bands for receipt by the imaging elements.  Kim does not teach this limitation, instead using a Bayer 
an optical element configured to separate incident light . . . into light components in at least two types of wavelength bands (Fig. 1, ¶ 0027, prism 121 splits incident light into red, green and blue light); and
a plurality of imaging elements configured to receive the light components in the at least two types of wavelength bands separated by the optical element, respectively (id., separate CMOS sensors 122R, 122G, and 122B for respective red, green, and blue light).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Kim image sensor as taught by Kamiya to use three separate sensors for red, green, and blue light instead of portions of the same sensors, in order to increase resolution of the sensor (Kamiya ¶ 0003).
The claimed invention differs from Kim in that the claimed invention discloses a plurality of light sources emitting lights with different wavelength bands that operate synchronously with the imaging elements  Kim mentions synchronizing a light source to a pixel at ¶ 0007, but not operation in at least two different wavelengths as required by the claim as amended.  However, Park, directed to computer vision, teaches with respect to claim 1:
incident light, which is emitted from at least one of two light sources emitting lights with different wavelength bands (§ 3, “The scene is illuminated using a sequence of distinct multiplexed illuminations”), . . .
wherein in a case where the binning processing is executed, the driving control unit drives and controls the plurality of imaging elements in synchronism with a period when light is emitted from at least one of the two light sources emitting lights with different wavelength bands (id., “an image is captured for each illumination using a synchronized RGB camera”).

The claimed invention further differs from Kim in that the claimed invention teaches further limitations based on whether binning processing is executed or not executed.  Kim does not teach switching modes.  However, Vandebriel, in combination with Kim, Kamiya, and Park, teaches a processing unit configured to:
(a) in a case where the binning processing is not executed, output a first number of pixel values and (b) in a case where the binning processing is executed, perform conversion processing for converting pixel values obtained from the grouped pixels to the same number of output pixel values as the first number of output pixel values (Vandebriel ¶ 0032, same number of total individual pixels are considered in non-binning and binning modes, the non-binning mode reading out pixels separately and the binning mode binning pixels for combination into single value),
wherein the conversion processing includes generating the output pixel values by combining pixel values obtained from the grouped pixels of the at least one imaging element with pixel values obtained from the grouped pixels of the at least one other imaging element (Kim ¶ 0040, combining color component sub-pixels),
which was arranged with a shift of half of a grouped pixel so that different pixel values are generated in each pixel that has undergone binning processing as one grouped pixel (¶ 0055–56, shifting by two sub-pixels, or half a pixel that is a 4x4 grid of sub-pixels).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Kim system to switch between a binning mode and a non-binning mode, as taught by Vandebriel, in order to allow for a higher frame rate and less blurring (¶ 0044).


a switching control unit configured to switch between (a) a first mode in which the binning processing is executed and (b) a second mode in which the binning processing is not executed (¶¶ 0032, 0043, 0104, image sensor mode is shiftable among rolling shutter low-resolution binning mode and other modes).

Regarding claim 4, Kim in view of Kamiya, Park, and Vandebriel teaches the apparatus according to claim 2, wherein the driving control unit is configured to, in a case where the binning processing is executed, drive and control the plurality of imaging elements at a speed higher than in a case where the binning processing is not executed (Vandebriel ¶ 0044, low-resolution binning mode allows for shorter read-out time than high-resolution mode).

Regarding claim 5, Kim in view of Kamiya, Park, and Vandebriel teaches the apparatus according to claim 5, wherein a case where the binning processing is executed, an output rate of outputting a video signal output from each of the plurality of imaging elements to a display unit is the same as in the case where the binning processing is not executed (Vandebriel ¶ 0044, tradeoff between high-resolution low framerate non-binning mode and low-resolution high framerate binning mode).

Claims 7 and 9–11 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Kamiya, Park, and Vandebriel as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0135092 A1 (“Cline”).
Claim 11 is directed to details of the two light sources not disclosed by Kim.  However, Cline, directed to an endoscope, teaches with respect to claim 11, the apparatus according to claim 1, wherein the two light sources include a first light source for emitting excitation light and a second light source 
wherein in a case where the binning processing is executed, the driving control unit drives and controls the plurality of imaging elements in synchronism with a period when the white light is emitted from the second light source (¶ 0044, cameras sensitive to different spectra are synchronized to corresponding light sources).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Kim system to use white and excitation light, for fluorescence imaging.  Cline ¶¶ 0002–04.

Regarding claim 7, Kim in view of Kamiya, Park, Vandebriel, and Cline teaches the apparatus according to claim 3, wherein the processing unit acquires the output pixel values comprising pixel values based on a signal for white light and pixel values based on a signal for fluorescence (Kim Figs. 11–12, comparison of images captured under various lighting spectra, including RGB lighting and fluorescent lighting) so that the number of output pixel values in a case where the binning processing is executed is the same as the first number of output pixel values (Vandebriel ¶ 0032, same number of total individual pixels are considered in non-binning and binning modes, the non-binning mode reading out pixels separately and the binning mode binning pixels for combination into single value).

Regarding claim 9, Kim in view of Kamiya, Park, Vandebriel, and Cline teaches the apparatus of claim 11, wherein the first light source is an IR laser which emits the excitation light (¶ 0019, diode laser; ¶ 0043, red filter allows transmission within NIR range of 700–750 nm)
and the second light source is a white LED which emits the white light (¶ 0019, light emitting diode).


and the white light is emitted from the second light source during a blanking period in each frame (id., sequential visible light synchronized to video frame rate).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/David N Werner/Primary Examiner, Art Unit 2487